Title: From Thomas Jefferson to Beverley Randolph, 18 February 1793
From: Jefferson, Thomas
To: Randolph, Beverley



Dear Sir
Philadelphia Feb. 18. 1793.

A great assembly of the Northern and Western Indians is to be held at Sanduskey in the approaching spring, to be met by three Commissioners from the general government to treat of peace. It is highly important that some person from the Southward, possessing the public confidence, should be in the commission: and a person too who has firmness enough to form opinions for himself. Though I knew that your health was sometimes in default, yet I have ventured to propose you to the President who joined at once in the wish that you would undertake it, and I expect he writes to you by this post. It will be the greatest collection of Indians (about 3000) which has ever taken place, and from very distant and various parts. The route thither will be through N. York, the Hudson, the Mohawk, L. Ontario, Niagara, and L. Erie, and you could return by Fort Pitt. The season the finest of the year, and I presume every accomodation will be provided which the nature of the service admits. I am not able to say what the allowance will be, but I believe it has usually been 6. or 8. Doll. a day exclusive of expences. But this is guess-work in me.—I hope you will resolve to undertake it, as I conceive the public interest intimately concerned in the conducting of this treaty, and on that consideration I am confident you will sacrifice any private disinclination to it. Be pleased to present my best respects to Mrs. Randolph & to be assured of the esteem with which I am Dear Sir, your friend & servt

Th: Jefferson

